Citation Nr: 0532399	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-22 055A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to the retroactive award and payment of 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code for the appellant's 
pursuit of education for the period from August 1996 to May 
1997.


WITNESSES AT HEARING ON APPEAL

Appellant and a VA employee


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active military service from December 1971 to 
May 1972.  The appellant is the veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision by the Department of 
Veterans Affairs Regional Processing Center (RPC) in Buffalo, 
New York.  

In September 2005, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO in St. 
Louis, Missouri; a transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The veteran was paid additional disability compensation 
benefits through September 1997 for his child, the appellant, 
who attained age 18 in March 1995, based on his school 
attendance. 

2.  In August 1997, VA Form 22-5490, Application for 
Survivors' and Dependents' Educational Assistance (Chapter 
35) was received from the appellant, as was an enrollment 
certification for the 1997-1998 school year.  

3.  The appellant signed the form indicating that he 
understood the effects of an election of Chapter 35 benefits.

4.  The appellant's application for Chapter 35 education 
assistance and enrollment certification for course work 
completed during the period from August 1996 to May 1997 were 
received in March 2003.  

CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for education 
pursued by the appellant for the period from August 1996 to 
May 1997.  38 U.S.C.A. § 3500 (West 1991); 38 C.F.R. 
§§ 21.3023, 21.4131(a) (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify

There are some claims to which the Veterans Claims Assistance 
Act (VCAA) does not apply.  Livesay v. Principi, 15 Vet. App.  
165, 178 (2001).  It has been held not to apply to claims 
based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply 
to claims that turned on statutory interpretation.  Smith v.  
Gober, 14 Vet. App. 227, 231-2 (2000).  In another class of 
cases, remand of claims pursuant to VCAA is not required 
because evidentiary development has been completed.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v.  
Principi, 15 Vet. App. 143 (2001).  Although the Court said 
in Wensch that VCAA did not apply in such cases, it may be 
more accurate to say that VCAA applied, but that its notice 
and duty-to-assist requirements had been satisfied.  When it 
is clear that there is no additional evidentiary development 
to be accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The outcome of the issue in this case rests upon a matter of 
fact, that is, when the appellant's application for Chapter 
35 benefits and enrollment certifications for course work 
were received.  There is no dispute over the facts.  
Therefore, this case turns on statutory interpretation.  See 
Smith.   Thus, because the law as mandated by statute, and 
not the evidence, is dispositive of this appeal, the VCAA is 
not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) 
(where application of the law to the facts is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no action is 
required pursuant to the VCAA.

II. Applicable Law

Basic eligibility for Chapter 35 DEA benefits is established 
for a claimant in one of several ways, including status as 
the child of a veteran who has a total and permanent 
disability rating from service-connected disability.  See 
38 U.S.C.A. § 3501(a) (1) (A) (West 2002); 38 C.F.R. 
§§ 21.3020, 21.3021 (2005).

The basic beginning date for the utilization of DEA benefits 
by an eligible child of a veteran is his 18th birthday or the 
date of his successful completion of secondary schooling, 
whichever is the earlier date.  38 C.F.R. § 21.3041(a) 
(2005).  This beginning date may be tolled in certain 
situations, including when the veteran's permanent and total 
disability rating is assigned after the child reaches age 18, 
but before the child becomes 26 years old.  See 38 C.F.R. § 
21.3041(b)(2)(ii) (2005).  In this case, the veteran (father 
of the appellant) was awarded the TDIU prior to the 
appellant's enrollment at the University of Virginia.  
Therefore, the appellant was eligible for DEA benefits, 
subject to the following regulatory provisions.

Regulations governing payment of educational assistance 
benefits that were in effect when the appellant filed his 
original application for Chapter 35 benefits in August 1997 
prohibit an award for any period earlier than one year prior 
to the date of receipt of the application or enrollment 
certification, whichever is later.  According to 38 C.F.R. § 
21.4131(a) (1997), the commencing date of an award of Chapter 
35 educational assistance benefits will be determined based 
on the latest of the following dates:  

*	the date certified by the 
educational institution; 

*	the date one year prior to the VA's 
receipt of the claimant's 
application or enrollment 
certification, whichever is later; 

*	the effective date of the course 
approval, or, one year before the VA 
receives the approval notice, 
whichever is later; 

*	or, the date of a reopened 
application.  

38 C.F.R. § 21.4131(a) (1997).  

In accordance with 38 C.F.R. § 21.3023(a) (1997), a child who 
is eligible for educational assistance and who is also 
eligible for pension, compensation, or dependency and 
indemnity compensation based on school attendance must elect 
whether he or she will receive educational assistance or 
pension, compensation or dependency and indemnity 
compensation.

Regulation 38 C.F.R. § 21.3023(a)(1) (1997) provides that an 
election of educational assistance either before or after the 
age of 18 years is a bar to subsequent payment or increased 
rates or additional amounts of pension, compensation or 
dependency and indemnity compensation on account of the child 
based on school attendance on or after the age of 18 years.  
Regulation 38 C.F.R. § 21.3023(a)(3) (1997) provides that an 
election of educational assistance will not preclude the 
allowance of pension, compensation, or dependency and 
indemnity compensation based on school attendance for 
periods, including vacation periods, prior to the 
commencement of educational assistance.

The Board notes that, on November 1, 2000, the President 
signed into law the Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, Sec. 113, 114 
Stat. 1832 (2000), now codified as amended at 38 U.S.C.A. § 
5113 (West 2002).  The amended statute, which applies to 
claims filed after June 1999, provides that when determining 
the effective date of an award under Chapter 35, VA may 
consider the individual's application as having been filed on 
the eligibility date of the individual, but only if the 
eligibility date is more than one year before the date of the 
initial rating decision and that individual submits an 
original application for educational assistance under Chapter 
35 within one year of the rating decision.  See 38 U.S.C.A. § 
5113 (West 2002).

Given that the appellant's original application was received 
in August 1997, the amended regulations that became effective 
in June 1999 are not applicable in this case.  

III.  Analysis

The basic facts of this case are not in dispute, and are 
summarized as follows.  The veteran had active military 
service, and he had been awarded a TDIU effective prior to 
the appellant's enrollment at the University of Virginia in 
the mid-1990s.  

In January 1995, the RO in St. Petersburg, Florida, received 
a VA-Form 21-674C Request of Approval for School Attendance, 
from the veteran.  It was noted that the appellant was 
attending high school, would turn 18 years of age in March 
1995, and was expected to graduate from high school in June 
1995.

In correspondence dated in March 1995, the St. Petersburg RO 
notified the veteran, through his spouse-payee, that it had 
included additional benefits for the veteran based on his 
spouse and the appellant.  

In May 1996, the veteran, through his spouse, certified that 
the appellant was in high school and was expected to graduate 
in June 1996.  She also informed the RO that the appellant 
would be attending the University of Virginia beginning in 
August 1996.  He was expected to graduate from there in the 
spring of 2000. 
In correspondence dated in July 1996, the St. Petersburg RO 
notified the veteran, through his spouse, that it would 
continue payment of compensation at an increased rate for the 
appellant until March 2000 based on school attendance.  

The appellant initially entered the University of Virginia as 
a student in August 1996.

In May 1997, the veteran, through his spouse, certified that 
the appellant was attending the University of Virginia and 
was expected to graduate in May 2000. 

In correspondence dated in May 1997, the St. Petersburg RO 
informed the veteran, through his spouse, that it had 
received the May 1997 certification of school attendance (VA 
Form 21-8960).  The RO indicated that these benefits would 
terminate on the appellant's 23rd birthday.  The RO explained 
that the appellant was eligible for Chapter 35 educational 
benefits, which could be used until the appellant's 26th 
birthday.  The RO included a "Summary of Education 
Benefits" pamphlet, which explained the program.

In August 1997, the RPC, which handles claims for Chapter 35 
benefits, received the appellant's VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance.  Within the application form (Part VIII), it was 
noted that the commencement of a program of education or 
special restorative training under Chapter 35 would generally 
prohibit future payments of compensation, pension, or 
dependency and indemnity compensation which might otherwise 
be payable as a result of his school attendance.  The 
appellant signed the box indicating that he understood the 
effects of an election of Chapter 35 benefits and that he 
elected to receive such benefits.

The appellant also submitted an enrollment certification from 
the University of Virginia for the period from September 1997 
through May 1998.  VA awarded the appellant benefits for his 
education while he continued in school.  According to the 
August 1997 DEA application, the appellant specifically 
requested benefits for the upcoming school year, from August 
1997 to May 1998.  He did not request retroactive DEA 
benefits for the completed school year from August 1996 to 
May 1997.  

In correspondence dated in December 1997, the St. Petersburg 
RO notified the veteran, through his spouse, that it was 
proposing to reduce the veteran's benefits beginning in 
September 1997 because his son, the appellant, began 
receiving Chapter 35 education benefits at that time.

In March 2003, VA received an enrollment certification from 
the University of Virginia for the period from August 1996 
through May 1997.  The appellant had filed a claim for 
retroactive benefits for the period from August 1996 through 
May 1997.

During the September 2005 hearing before the undersigned, the 
appellant maintained that an advisor at the University told 
him, when he filed his application in August 1997, that VA 
would not grant retroactive DEA benefits for the completed 
school year from August 1996 to May 1997.  Therefore, the 
appellant only applied for DEA benefits for the upcoming 
school year beginning in August 1997.

Pursuant to the regulations in effect in 1997, the 
appellant's claim must be denied.  

The evidence of record shows that the veteran was in receipt 
of additional disability compensation benefits in March 1995 
for the appellant.  These additional benefits continued 
through September 1997, which overlapped the appellant's 
freshman year at the University of Virginia from August 1996 
to May 1997.

As noted previously, pursuant to 38 C.F.R. § 21.3023(a) 
(1997), a child who is eligible for educational assistance 
and who is also eligible for pension, compensation, or 
dependency and indemnity compensation based on school 
attendance must elect whether he or she will receive 
educational assistance or pension, compensation or dependency 
and indemnity compensation.  The law provides that an 
eligible child may only have Chapter 35 benefits or 
compensation benefits, but not both at the same time.

Given that the veteran was in receipt of additional 
disability compensation benefits until September 1997, the 
appellant is not eligible for Chapter 35 benefits during the 
claimed period from August 1996 to May 1997.

Even if this were not the case, the appellant's claim would 
not be warranted under the law.  VA did not receive the 
enrollment certification for the period from August 1996 
through May 1997 until March 2003, which is more than one 
year after he completed the course work that is in dispute.  
See 38 C.F.R. § 21.4131(a) (1997).

Unfortunately, the appellant's assertions in this case, as 
reflected in written statements and in testimony before the 
undersigned, provide no basis for the Board to grant the 
benefit sought.  The appellant contends that an employee of 
the University may have given the appellant incorrect advice 
when he filed his original claim in August 1997.  The 
governing legal authority simply does not provide for a 
retroactive effective date based on faulty advice, or even 
the absence of advice, on how to enroll in the program.  

Even if a VA employee had provided the appellant incorrect 
advice, the claim would still be denied.  Although VA is 
required to inform the veteran correctly about basic 
eligibility or ineligibility for educational assistance 
benefits, the remedy for breach of such an obligation cannot 
involve payment of benefits where statutory requirements for 
such benefits are not met.  See Harvey v. Brown, 6 Vet. App. 
416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 
351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  
Even if the appellant was misinformed, as he contends, the 
Board cannot grant his claim on that basis.  Such would in no 
way change the fact that appellant did not timely file the 
enrollment certification for the period from August 1996 to 
May 1997. 

In this regard, the Court clearly rejected similar arguments 
in Erspamer v. Brown, 9 Vet. App. 507 (1996).  There is no 
basis under law, regulation, or case law to grant the 
appellant's claim to Chapter 35 before August 1997.  Thus, 
his appeal for entitlement to the retroactive award and 
payment of educational benefits under Chapter 35, Title 38, 
and United States Code for the pursuit of education for the 
period from August 1996 through May 1997 must be denied.  
Under governing law, the appellant is simply not eligible for 
Chapter 35 benefits, and as the disposition of this claim is 
based on the law, and not on the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.   
Sabonis. 


ORDER

Entitlement to the retroactive payment of Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code, for period of enrollment from August 
1996 through May 1997, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


